Administrative Conference of the United States

Paperwork Reduction Act Efficiencies
May 14, 2018

Stuart Shapiro
Bloustein School of Planning and Public Policy
Rutgers University

This report was prepared for the consideration of the Administrative Conference of the United States. The
opinions, views and recommendation expressed are those of the author and do not necessarily reflect those
of the members of the Conference or its committees, except where formal recommendations of the
Conference are cited.

Introduction*
The Paperwork Reduction Act (PRA) has governed the federal government’s
collection of information from the public for 37 years. The centerpiece of the PRA is the
requirement that the Office of Information and Regulatory Affairs (OIRA) review and
pass judgment on any attempt by a federal agency to collect information from ten or
more individuals. The purpose of OIRA approval is to ensure that the burden of
information collection on the American public is justified by the utility of the
information to the government. The process of OIRA approval has long been criticized
for deterring and delaying agency attempts to collect information.
Over the past decade OIRA has taken numerous steps to streamline the process
for information collection approval. This report is an attempt to evaluate those steps
and investigate the possibility of other ways for the executive branch to work within the
statutory confines of the PRA to ensure the information collection process works
efficiently.

History of the Paperwork Reduction Act1
As long as the government has solicited information from members of the
public, there have been concerns about the burden that these solicitations imposed.
The first serious attempt to manage government information collection came with the
Federal Reports Act (FRA) of 1942.2 Implemented by the Bureau of Budget (BOB) (the
predecessor agency to the Office of Management and Budget), the FRA required

* * I would like to thank Vineeta Kapahi for research assistance on this project and Gisselle Bourns
and Anne Gowen for editing assistance and OIRA staff for provision of data. The ACUS committee on
Regulation also provided valuable feedback. I would also like to thank all of my interview subjects for their
valuable time. All errors are my responsibility.
1 Portions of this subsection on the history of the PRA and the following subsection on the
operation of the PRA are copied from my previous report to the Administrative Conference of the United
States. See Shapiro, Stuart. “The Paperwork Reduction Act: Research on Current Practices and
Recommendations for Reform.” Feb. 9, 2012. https://www.acus.gov/report/revised-draft-pra-report (last
viewed January 3, 2018).
256 Stat. 1078.

1

agencies to submit collections of information for approval to the BOB.3 While this was a
significant change in information collection policy, skeptics such as Senator Arthur
Vandenberg (R-MI) thought that the bill did not "remotely touch the magnitude of the
problem."4
The FRA was widely considered toothless and ineffective at reducing the burden
of paperwork on the American public. After a series of commissions and General
Accounting Office (GAO) (now the Government Accountability Office) examinations of
the subject, Congress began debating new legislation on paperwork reduction in 1979.5
Much of the debate centered on agency independence and the potential effects of the
legislation on agencies’ ability to collect information.6 The Paperwork Reduction Act
(PRA) was passed in 1980 and signed into law by President Carter.7
The PRA created the Office of Information and Regulatory Affairs (OIRA) within
the Office of Management and Budget (OMB), to oversee information policy in the
executive branch.8 The PRA was subsequently amended in 1986 and 1995. The 1986
amendments made the OIRA Administrator subject to confirmation by the Senate,
emphasized information resource management (IRM) as a goal of the act, and set
paperwork reduction goals.9 The 1995 amendments were characterized as an “entire
recodification of the act.”10 They increased the scope of OIRA's oversight to include
dissemination of information, maintenance of archives, acquisition of information
technology, and numerous other functions,11 while maintaining OIRA's authority over
information collection. Congress has not seriously considered amending the PRA since
the 1995 changes.

3Relyea, Harold. “Paperwork Reduction Act Reauthorization and Government Information
Management Issues.” Government Information Quarterly 2000 17:367.
4 Funk, William. "The Paperwork Reduction Act: Paperwork Reduction Meets Administrative Law."
Harvard Journal on Legislation 1987 24:7.
5 While the primary impetus for the Paperwork Reduction Act was burden reduction, it also
includes provisions on protecting privacy, managing information, and ensuring that information collections
maximize the utility of the information to the government.
6 Shapiro, Stuart, and Moran, Deanna. "The Checkered History of Regulatory Reform since the
APA." NYU J. Legis. & Pub. Pol'y 19 (2016): 141.
7Paperwork Reduction Act, Pub. L. No. 96-511, 94 Stat. 2812 (1980) (codified at 44 U.S.C. §§ 3501–
21).
8 Id. at § 3503.
9Supra, note 2.
10Lubbers, Jeffrey. “Paperwork Redux: The (Stronger) Paperwork Reduction Act of 1995.”
Administrative Law Review 1996 49:111 p. 112.
1144 U.S.C.A. 3504.

2

The Structure of the Paperwork Reduction Act
The PRA is codified at 44 U.S.C §§ 3501-3520. Section 3504 gives OMB a broad
array of responsibilities. Section 3504(a)(1) requires OMB (through OIRA) to:
(A) develop, coordinate and oversee the
implementation of Federal information resources
management policies, principles, standards, and
guidelines; and
(B) provide direction and oversee-(i) the review and approval of the collection of
information and the reduction of the information
collection burden;
(ii) agency dissemination of and public access to
information;
(iii) statistical activities;
(iv) records management activities;
(v) privacy, confidentiality, security, disclosure,
and sharing of information; and
(vi) the acquisition and use of information
technology, including alternative information
technologies that provide for electronic submission,
maintenance, or disclosure of information as a
substitute for paper and for the use and acceptance of
electronic signatures.
OIRA's responsibility for reviewing and approving collections of information by agencies
and reducing the information collection burden (Section 3504(a)(1)(B)(i)) has received
the most attention and will be the primary focus of this report.
Subsections 3504(c)(3) and (c)(4) describe the goals of OIRA's review of
information collections. That review is to

3

(3) minimize the Federal information collection burden,
with particular emphasis on those individuals and
entities most adversely affected; [and]
(4) maximize the practical utility of and public benefit
from information collected by or for the Federal
Government.
The process for reviewing information collections appears in Section 3507 and is
clarified in OMB’s implementing regulations (found at 5 C.F.R. 1320). When an agency
seeks to collect information from the public, it must publish a notice in the Federal
Register and give the public sixty days to comment. Once the comment period is over,
the agency submits the information collection to OIRA, along with a detailed
“supporting statement.”12 Concurrent with this submission, the agency publishes a
second notice in the Federal Register asking the public to submit any comments on the
information collection to OIRA. After waiting thirty days for public comments, OIRA has
an additional thirty days within which to decide whether to approve the information
collection.13
“Information collections” are defined broadly by both the statute and its
implementing regulations; examples, according to OIRA regulations, include the
following:
Report forms, application forms, schedules,
questionnaires, surveys, reporting or recordkeeping
requirements, contracts, agreements, policy
statements, plans, rule or regulations, planning
requirements, circulars, directives, instructions,
bulletins, RFPs, interview guides, oral communications
postings, notifications, labeling or similar disclosure
requirements, telegraphic or telephonic requests,
automated electronic, mechanical, or other

12The supporting statement must include answers to eighteen questions for non-statistical

information collections, and twenty-three, for statistical ones. The questions and cover sheet can be found
here: https://www.nrc.gov/docs/ML1431/ML14310A723.pdf (last viewed January 24, 2018).
13Supra, note 7.

4

technological collection techniques or questionnaires
used to monitor compliance with agency
requirements.14

PRA Efficiencies and ACUS Research Request
PRA Efficiencies
The process for approving information collections is long, and perceived by
agencies as burdensome. As detailed in my previous (2012) report for ACUS, the
process from the time that an agency develops an information collection until the time
it secures OIRA approval can run from six to nine months.15 My earlier report
recommended changes to the PRA process, many of which would have required
statutory modifications.
With little appetite in Congress for modifying the PRA, attention in the past few
years has focused on working within its confines. Toward that end, the Obama
Administration’s OIRA administrators, Cass Sunstein and Howard Shelanski, issued a
series of memos designed to highlight existing processes that shorten the review time of
certain types of information collections, while still maintaining the integrity of the
review process. The memos also clarified the applicability of these processes and were
intended largely to encourage agencies to explore their use. Four of these memos are
particularly relevant for this report.
The first memo was issued in April 2010 to clarify the applicability of the PRA to
agencies’ use of social media.16 It highlighted the fact that general solicitations of
comment (including under the Administrative Procedure Act for rulemaking), interactive

145 C.F.R. 1320(3)(c)(1).
15 Shapiro. “The Paperwork Reduction Act: Research on Current Practices and Recommendations
for Reform” (2012), supra note 1.
16 Sunstein, Cass. “Social Media, Web-Based Interactive Technologies, and the Paperwork
Reduction Act.” April 7, 2010.
https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/assets/inforeg/SocialMediaGuidance_04072
010.pdf (last viewed March 7, 2018).

5

meeting tools, and similar items were not covered by the PRA under most
circumstances. The memo acknowledges expanding Federal agency use of social media
and the Internet in general to interact with the public, and corrects the misconception
that doing so would always require pre-clearance under the PRA.
This was followed on May 28, 2010 by a memo on “generic clearances.”17
Generic clearances had been in place since the Clinton Administration, but agencies did
not frequently use them. The generic clearance process works as follows: When an
agency asks OIRA to approve a “generic clearance,” it is asking for approval of a series of
information collections rather than an individual collection. The generic clearance
request goes through the normal PRA process and describes the type of individual
collections that would fall under its coverage.
If OIRA approves the generic clearance, then the individual collections covered
by that “umbrella” clearance can be submitted through an expedited approval process.
Details of the expedited process are negotiated on a case-by-case basis, but typically
OIRA will allow the agency to skip the Federal Register notices and will agree to review
the proposed collection within ten days of receipt. The May 2010 memo clarifies and
highlights the process for generic clearances in the stated hope of encouraging agencies
to use this process where appropriate.
The memo specifies that the generic clearance process is intended for
“voluntary, low-burden, and uncontroversial collections.” An appendix gives examples
of appropriate categories of collections:
 Methodological testing or pre-testing;
 focus groups;
 message development and testing;
 customer satisfaction surveys;
 website satisfaction surveys; and

17 Sunstein, Cass. “Paperwork Reduction Act – Generic Clearances.” May 28, 2010.
https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/assets/inforeg/PRA_Gen_ICRs_5-282010.pdf (last viewed March 7, 2018).

6

 prizes, competitions, and contests.
OIRA has made clear that it believes that the PRA does not allow the generic process to
encompass information collections that have substantive policy impacts.
The third Obama Administration memo18 expanded on the generic clearance
process. This memo describes a new “fast track” process for clearances under the PRA.
The fast track process is intended to be a subset of generic clearances and applies
specifically to “information collections that focus on the awareness, understanding,
attitudes, preferences, or experiences of customers or other stakeholders (e.g., delivery
partners, co-regulators, and potential customers) relating to existing or future services,
products, or communication materials.”19
The fast track process was designed in response to Executive Order 13571 on
“Streamlining Service Delivery and Improving Customer Service.”20 In order to
encourage agencies to solicit customer feedback about their services, OIRA wanted to
make it easier for agencies to do so. The fast track process borrowed heavily from the
existing generic clearance process but added several new features:
 For certain types of information collections,
OIRA itself drafted the initial notice for
publication in the Federal Register that would
serve as the required solicitation for public
comment (the “sixty day notice”) for all
agencies.
 Individual agencies would then publish their own thirty day
notice which OIRA also drafted.

18 Sunstein, Cass. “New Fast-Track Process for Collecting Service Delivery Feedback Under the
Paperwork Reduction Act.” June 15, 2011.
https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/memoranda/2011/m11-26.pdflast viewed
March 7, 2018).
19 OMB. “FAQs for New Fast-Track Process for Collecting Service Delivery Feedback under the
Paperwork Reduction Act.”
https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/assets/inforeg/pra-faqs.pdflast viewed
March 7, 2018).
20 Executive Order 13571, “Streamlining Service Delivery and Improving Customer Service.” April
27, 2011. https://obamawhitehouse.archives.gov/the-press-office/2011/04/27/executive-order-13571streamlining-service-delivery-and-improving-custom (last viewed January 8, 2018).

7

 OIRA pledged to review individual requests
under the fast-track clearance in only five
working days so long as the submissions fell
within the parameters of the fast track
clearance. (Review times for generic clearances
are individually negotiated and are most
frequently set at ten working days.)
At the suggestion of OIRA, nearly all of the fast-track clearances were given the name
“Generic Clearance for the Collection of Qualitative Feedback on Agency Service
Delivery.” This naming convention makes it easier for OIRA to identify a collection as a
fast-track submission.
The fourth and final of the Obama Administration PRA memos relevant here
was issued in July 2016 by OIRA Administrator Howard Shelanski.21 This memo was
intended to “provide an overview of the administrative flexibilities available to assist
agencies in complying with their statutory obligations under the PRA.” The memo voices
the concern that although OIRA had developed numerous efficiencies for information
clearance, agencies were not always aware of these processes, which were therefore
under-utilized.
The memo goes on to discuss numerous categories of information collections
that may qualify for expedited clearance from OIRA. These include:
 generic clearances and fast-tracks;
 common forms (forms used by more than one
agency);
 de minimis changes;
 non-substantive changes;
 emergencies;
 social media;

21Shelanski, Howard. “Flexibilities under the Paperwork Reduction Act for Compliance with
Information Collection Requirements.” July 22, 2016.
https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/inforeg/inforeg/pra_flexibilities_memo_7_2
2_16_finalI.pdf (last viewed March 7, 2018).

8

 data search tools and calculators;
 challenges or prizes; and
 direct observations of users of digital services.
Collections falling in each category must be evaluated on a case by case basis as to
whether the entire PRA process is necessary. The purpose of the Shelanski memo,
though, was to ensure agencies were aware that for some collections, the six-to-ninemonth approval process might be unnecessary.

ACUS Research Request
The purpose of this project is to explore the current expedited processes for
OIRA approval of information collections under the PRA, assess their utility, and identify
additional reforms that might further improve the operation of the information
collection approval process. This report will take the statutory constraints of the PRA as
givens. I stand by the recommendations made in my previous report to ACUS regarding
the PRA22 and will not restate them here.
In order to assess implementation, I sought to determine whether and how
frequently agencies were using the expedited processes (e.g., generic clearances and
fast track approval, etc.) outlined in the Shelanski memo of 2016.23 If agencies were not
taking full advantage of these processes, what barriers exist to their doing so? Were
there changes that could be made at OIRA or at the agencies to encourage the use of
these processes?
Next, given my assessment, I sought to identify additional reforms that could be
made to the information-collection approval process. Any such reforms would have to
be consistent with the statutory language of the PRA and continue to adhere to the
PRA’s purpose -- minimizing the burden of information collections on the American
public while maximizing their utility to the government. In assessing current
implementation and recommending changes, I both examined data on current
information collections and conducted interviews.

22 See note 15, supra.
23 See note 21, supra.

9

Research Methodology
The website reginfo.gov is a wonderful source of data on agency requests for
information-collection approval. The website lists all currently approved information
collections and contains the supporting documentation that the agency submitted to
OIRA as part of its approval request.
The site is easily searchable and up to date. Either I or a research assistant searched the
database for all of the following terms:
 “generic”
 “fast track”
 “qualitative feedback on agency service
delivery”
 “common form” (we conducted both a search
of this term, and a search of all collections that
were labeled as “common forms”)
These searches allowed us to measure the frequency with which these techniques were
used to expedite clearance under the PRA. We also searched the following terms:
 “customer service”
 “customer satisfaction”
 “focus groups”
 “website”
 “usability”
We compared the results of these searches with the searches for generic and fast-track
clearances to see if there were instances in which agencies were foregoing the
expedited processes for collections that might qualify for them.
We also searched OMB’s recently approved collections, to determine how often
agencies were using the emergency review process; and agency social media sites to see
if agencies were using social media to collect information.

10

Once we had completed gathering data on information collections, I began
conducting interviews with agency clearance officers and OIRA personnel. (Agency
clearance officers are the individuals who coordinate the PRA process at their agencies
and interact with OIRA desk officers.) These interviews were conducted by phone
(except for one in-person interview) and generally lasted about a half hour. I began the
interviews by running through the various processes outlined in the Shelanski memo
and asking agencies about their use of these processes. If our research on the data had
turned up any unusual patterns (e.g., if an agency had conducted many focus-group
collections but had not used the generic clearance process), then I asked about those
patterns as well. The OIRA interview focused on the same subjects as well as OIRA’s
perspective on various reform possibilities.
I also participated in one of the monthly meetings of the Council of Agency
Paperwork Reduction Act (CAPRA) officers to discuss this report and solicit potential
interview subjects. I conducted interviews with six agency clearance officers and a
group interview with OIRA personnel. Interview subjects were guaranteed
confidentiality, which is standard practice in sound qualitative research.24 The
interviews concluded with a prompt for suggestions for improving the PRA process and
follow-up questions regarding these suggestions.
Finally, I conducted a brief literature review of efforts in other developed
countries to reduce paperwork. Often labeled “red tape” initiatives, these efforts have
become much more common around the world in the past decade. There have been
few studies of their efficacy, but there has been a good deal of descriptive work.

Results
This section lays out the results of the research, both data collection and
interviews. The discussion is broken down by each process currently being used to
streamline PRA approvals, with a separate section describing recommendations made
by interview subjects for additional reforms.

24 Rubin, Herbert J., and Rubin, Irene S. Qualitative interviewing: The art of hearing data. Sage,

2011.

11

Generic Clearances and Fast-Tracks
Agencies frequently use both generic clearances and the newer fast-track
process. (As described above, fast-tracks are a subset of generic clearances.) It is
important to distinguish the “umbrella clearances” for generics and for fast tracks from
the individual information collections submitted to OMB under the umbrella clearance.
As described above, agencies submit an umbrella clearance through the normal PRA
process (two Federal Register notices, and 60 days for OMB review). If approved, the
agency can then submit individual clearances for expedited review under the umbrella
clearance to OMB. The number of approved generic and fast-track umbrella clearances
and the individual collections submitted under generic umbrellas by cabinet
departments and independent agencies are displayed in Table 1.
Table 1: Current Number of Approved Generic Clearances and Fast Tracks by Agency
Agency

Number of

Number of

Number of

Umbrella Generic

Individual

Umbrella Fast-Track

Clearances (Includes

Surveys

Clearances25

Fast-Track

Approved

Clearances)

Underneath
these Umbrella
Clearances
(since 2006)

Department of

12

362

5

14

844

2

5

40

3

5

779

1

Department of Energy

3

106

2

Department of Health

61

2682

23

Agriculture
Department of
Commerce
Department of
Defense
Department of
Education

and Human Services

25 Data on individual surveys approved under fast track umbrella clearances was not available at
the time of the completion of this report.

12

Department of

1

39

0

9

105

7

5

1054

1

Department of Justice

3

69

1

Department of Labor

4

505

0

Department of State

1

102

1

Department of

10

87

8

12

643

7

2

146

1

3

191

1

51

1731

22

Housing and Urban
Development
Department of
Homeland Security
Department of
Interior

Transportation
Department of
Treasury
Department of
Veterans’ Affairs
Environmental
Protection Agency
All Other Agencies

As Table 1 indicates, most agencies have adopted both the generic clearance and the
fast-track process. The Department of Health and Human Services (HHS) has been a
particularly prolific user of these processes. This is not surprising, because besides the
Department of the Treasury (whose numbers are largely driven by the Internal Revenue
Service), HHS imposes the greatest information collection burden of all agencies.26
The Obama Administration’s efforts at publicizing the expedited clearance
processes clearly had an impact. Once generic clearances were publicized and the fasttrack process created, there was a marked increase of these types of information
collection approvals. Tables 2 through 4 show the approval by year of generic and fast-

26 See 2016 Information Collection Budget.
https://obamawhitehouse.archives.gov/sites/default/files/omb/inforeg/icb/icb_2016.pdf (last viewed
January 10, 2018).

13

track clearances. (Note that the swell in 2011 for umbrella generic clearances is largely
due to the adoption of fast-tracks.)
Table 2 Adoption of New Umbrella Generic Clearances by Year
Pre-

2000-

2005-

2000

2005

2010

28

16

18

2011

2012

2013

2014

2015

2016

2017

60

20

12

16

13

12

6

Table 3 Adoption of Individual Surveys under Generic Umbrellas Since 200727
2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017
80

254

300

306

376

588

629

654

900

1089 1102

Table 4 Adoption of New Umbrella Fast Track Clearances by Year
2011

2012

2013

2014

2015

2016

2017

52

11

5

6

5

5

1

There are two plausible explanations for the decline in the number of new umbrella fast
tracks and generics since 2011. The memos on these two methods were accompanied
by publicity and training from OIRA. Hence interest in their use was initially very high.
Since then, both publicity and training have been much less prevalent. Thus agencies
may not think of new fast-tracks and generics as frequently as they did in 2011 and 2012
(although clearly the use of existing generic and fast tracks is widespread).
The second explanation is that the introduction of fast-track clearances and the
publicity surrounding generic clearances led agencies to convert all of their collections
that were obviously eligible for these processes immediately. Since these obviously
eligible collections (particularly customer satisfaction surveys) were soon all converted
there were fewer candidates for generic or fast-track approval. Discussions with my
interview subjects indicate that both of these explanations have some merit.

27 Data on individual surveys was not kept before 2005.

14

PRA clearance officers told me that their agencies appreciated the opportunities
provided by the generic and fast-track clearance mechanisms. They appreciated them
so much that, at times, they wanted to use them for collections that did not fall under
the categories outlined by Administrators Sunstein and Shelanski. The most common
type of information collection that failed to qualify for generic clearances were
collections that were likely to have policy impacts. To date the generic clearance
process is restricted to the types of information collections outlined in the 2010
memo.28 OIRA does not allow generic clearances for collections designed to have policy
impacts, feeling that allowing such clearances violates the spirit of the PRA.
OIRA personnel also pointed out that there is an opportunity cost to the use of
generic clearances. With the quick turnaround time, desk officers on occasion have to
put aside other work (including the review of more intensive information collections) to
review individual collections under generic or fast-track clearances
Many of the types of information collections that are eligible to fall under
generic clearances or fast-tracks (some generic clearances could likely still be converted
to fast-tracks) have been converted to these types of approvals. To examine the extent
of collections that still use the traditional PRA approval process but may be eligible for
generic or fast-track clearances (keeping in mind that fast-tracks are a subset of generic
clearances), we searched the database for instances of customer satisfaction surveys,
usability surveys, and focus groups that were not cleared under generic clearances or
fast tracks. Table 5 presents the frequency of such collections.

28 See note 17, supra.

15

Table 5: Candidates for Generic or Fast-Track Collections among Currently Approved
Collections (all agencies)

Term Used in Title of
Collection
“customer satisfaction”
“customer service”
“focus group”29
“usability”

Number of Umbrella
Generic/Fast-Track
Collections.
67
18
48
28

Number of nonGeneric/Fast-Track
Collections.
18
12
74
6

In three of the four categories, a significant majority of possible collections have
been converted to generic or fast-track clearances. In some cases in which collections
were not converted, there may be efficiency gains from converting in the future.30 On
the other hand, some of the un-converted collections come from small agencies that
issue only a single customer satisfaction survey31 -- meaning the time savings from
converting to a generic clearance is limited. Finally, other collections have purposes
that include the search term (“customer service”) but also have other purposes that
make them ineligible for their agency’s generic clearances. For those collections, the
expedited mechanisms provide no opportunity for saving time.
For focus groups, the story is somewhat different. Focus groups are groups of
individuals gathered together to discuss a particular topic. They are often convened by
agencies to better understand public views on a subject the agency is contemplating.
Focus groups are explicitly mentioned in the memos outlining generic32 and fast-track
clearances33 as good candidates for expedited review. The FAQ memo on fast-tracks,34

29 There is likely to be some overlap between these categories. In particular, collections with

“focus group” in the title could easily also have any of the other search terms in the title as well.
30 See, for example,
https://www.reginfo.gov/public/do/PRAOMBHistory?ombControlNumber=0930-0325 (last viewed January
12, 2018).
31 See, for example,
https://www.reginfo.gov/public/do/PRAOMBHistory?ombControlNumber=3420-0040 (last viewed January
12, 2018). It is plausible that smaller agencies are deterred from doing more customer feedback because of
a lack of understanding about generic and fast-track clearances or because of less capacity and expertise on
measuring customer satisfaction. I have no evidence as to which of these hypotheses may be correct.
32 See note 17, supra.
33 See note 18 supra.
34 See note 19, supra.

16

however, specifically excludes certain collections from eligibility for that mechanism.
Fast-tracks are not to be used for:
(a) surveys that require statistical rigor because they
will be used for making significant policy or resource
allocation decisions;
(b) collections whose results are intended to be
published;
(c) collections that impose significant burden on
respondents or significant costs on the government;
(d) collections that are on potentially controversial
topics or that raise issues of significant concern to other
agencies;
(e) collections that are intended for the purpose of basic
research and that do not directly benefit the agency’s
customer service delivery; or
(f) collections that will be used for program evaluation and performance
measurement purposes.
Focus groups can be convened for purposes approved for generic and fast-track
clearance (customer satisfaction surveys) or they could be convened for other
information collection purposes. The titles of the proposed focus groups that have not
been made part of generic clearances make clear that many fall into these six categories
that do not fall under OIRA approved uses of generic or fast-track clearances (or are
parts of broader studies that do).35

Common Forms
A “common form” is defined in the Shelanski memo36 as “an information
collection that can be used by two or more agencies, or government-wide, for the same
purpose.” Under the “common form” approval process, a “host” agency secures
approval of the collection from OIRA. Later, other agencies that wish to use the form

35 See https://www.reginfo.gov/public/do/PRAOMBHistory?ombControlNumber=0970-0460 for
example (last viewed January 12, 2018).
36 See note 21, supra.

17

can avoid the two Federal Register notices required under the PRA and merely inform
OIRA of any additional burden that its use of the form might create.
Agencies check off a box labeling an information collection as a common form
when they submit it to OIRA. We searched the reginfo.gov database for information
collections with this designation and found 87 collections so labeled. Upon closer
examination, however, many of these forms did not in fact seem to meet the definition
of “common form.” By our estimation, thirty-four of these collections were common
forms (the other 53 seemed to be forms particular to one agency37). Of these, fifteen fall
into a single category; forms used in the federal grant application process.
OIRA also provided us with data on common forms. This data showed that
seventeen common forms had been in usage since 2000 and agencies had requested
use of these forms 233 times. Again, the vast majority of common forms (14 of 17
forms and 201 out of 233 usages) were for forms related to securing or reporting on the
progress of grants.
Both agency and OIRA representatives expressed the belief that there were
many more opportunities for the use of the common form approval process. This is
supported by the limited number of common forms currently approved. Several
interview subjects gave examples of collections for which that process would be
appropriate. (Unfortunately, I must withhold specific descriptions in order to protect the
respondents’ anonymity.) One agency representative described an attempt to use a
common form approval process that other agencies were not willing to buy into.
The most commonly expressed reason that the common form process was not
used more often was that agencies were “territorial” and “did not talk to each other.”
There was also confusion at agencies about the burden allocation process for common
forms.38 Finally, agencies sometimes avoid common forms in order to “personalize”
their information collections. Sometimes this is because statutes require agencies to

37 See for example, https://www.reginfo.gov/public/do/PRAViewICR?ref_nbr=201704-2502-008

(last viewed February 6, 2018) or https://www.reginfo.gov/public/do/PRAViewICR?ref_nbr=201610-2900005 (last viewed February 6, 2018).
38 Agencies must report their annual burden as part of OIRA’s required submission to Congress of
an Information Collection Budget.

18

collect data elements not on the common form; in other cases, it is simply the agency’s
preference.
The cost of not using common forms can be seen most clearly in the one area
where there has been some usage: research grants. A 2015 National Academy of
Sciences (NAS) report39 found that even though scientific agencies had adopted some
common forms, they frequently added on other requirements to these forms. The
report recommended that Congress and OMB require grant-making agencies to make
their grant-application forms more uniform.40
It is clear that there is room for greater usage of common forms; my suggestions
appear in the “Recommendations” section below.

Social Media
When the Paperwork Reduction Act was passed, Facebook and Twitter were still
more than twenty years away. OIRA has tried to make clear to agencies that the
structure of the PRA applies, regardless of the medium of information collection. For
example, general solicitations of comments are not covered by the PRA, whether
they’re done on paper or on social media, so they need not submit such solicitations to
OIRA for pre-clearance. If, however, agencies use the Internet to collect more than
identifying information or general public comments, then they must secure OIRA
approval before doing so, which is how it works for non-Internet media as well.
We scanned agencies’ Facebook pages and Twitter feeds to get a rough idea of
how they were using these platforms. While any such approach is likely to be
haphazard and not comprehensive, it does give a snapshot in time of the use of social
media. We did not find any violations of the PRA. In fact, agencies seemed to use social
media only very rarely for any kind of information collection, even in circumstances
(e.g., general solicitations of comments) for which OIRA pre-clearance would not be
required. Other very recent work has documented agency use of social media to

39 The author was a member of the NAS panel.
40 National Academies of Sciences, Engineering, and Medicine. Optimizing the Nation's Investment
in Academic Research: A New Regulatory Framework for the 21st Century. National Academies Press, 2016.

19

promote their regulatory proposals.41 Some agencies announced pre-existing grants or
contests on social media and included links to information collections on agency
websites.42
It is possible that confusion about how the PRA applies to social media has
deterred agencies from using it, even for those functions that do not require OIRA
approval. It is also possible that agencies are concerned about the possibility that
individuals would think that commenting on a Facebook post would constitute a public
comment on the rulemaking and wish to avoid this confusion. Agencies could turn off
comments on their posts and provide to a link where formal comments can be
submitted to avoid this scenario.

Emergencies and Non-Substantive Changes
The Shelanski memo also mentions emergencies and processes for making
minor changes to existing information collections. The implementing regulations for the
PRA43 provide that in the case of an emergency, an agency may ask OIRA to approve the
information collection for a ninety-day period without the need to place either of the
two normally required notices in the Federal Register. Emergency approvals are allowed
when:
(i) Public harm is reasonably likely to result if normal clearance procedures are
followed;
(ii) An unanticipated event has occurred; or
(iii) The use of normal clearance procedures is reasonably likely to prevent or
disrupt the collection of information or is reasonably likely to cause a
statutory or court ordered deadline to be missed.

41 This use of social media to promote regulatory initiatives is discussed here,
http://yalejreg.com/nc/visual-regulation-and-visual-deregulation-by-elizabeth-porter-kathryn-watts/ (last
viewed February 9, 2018). It has been criticized as improper (on the grounds that agency promotion may
damage the credibility of an agency to serve as a neutral arbiter on suggestions made in public comments)
(see http://yalejreg.com/nc/administrative-braggadocio-by-michael-herz/ (last viewed February 9, 2018)).
42 As far as we could determine, these information collections had gone through the normal, nonexpedited PRA process.
43 5 C.F.R. 1320 et. seq.

20

Also, OIRA allows agencies to make non-substantive changes to their information
collections without going through the full PRA process. Both of these processes are
highlighted in the Shelanski memo.
To look at emergencies, we counted the number of “emergency” submissions
made to OIRA in an arbitrarily selected thirty-day time period. There was only one. I
also asked interview subjects about these collections, and there was agreement that
they were not frequently used.
Non-substantive changes to existing information collections (a small change in
wording, a very small change in a burden estimate) are used more frequently, but
neither agency nor OIRA personnel seemed to think there was under-use or over-use of
the process.
One interview subject suggested that OIRA create a process that was “halfway”
between the emergency process and the current regular non-expedited process. Under
such a proposal, agencies could forgo the first required Federal Register notice (the one
requiring 60 days of public comment) and simply do the second notice, which is done
concurrently with submission of the information collection to OIRA. The hope was that
this process could be used when agencies needed information quickly (in a month or
two) rather than immediately. Such a case may occur when an agency’s ability to meet
a statutory deadline was dependent on the information collection.
I raised this possibility with OIRA, and they noted that the terms of emergency
clearances were negotiated on a case by case basis with agencies, These negotiations
often resulted in a process similar to the one desired by agencies. OIRA noted that such
discussions were available when the emergency was due to external circumstances, not
due to a lack of planning at the agency level. OIRA also pointed out however that they
have observed numerous instances of agencies attempting to utilize the emergency
process for non-emergency situations (e.g., the agency simply did not budget time
appropriately to allot for public comment periods prior to a contract start date).
Agencies may not be aware of their ability to ask for such a process in certain
circumstances (see conditions ii and iii above) where there is a pressing need to collect
information but not an “emergency.”

21

Interviewees’ perceptions of needed reform
I concluded my interviews by asking an open-ended question about other
suggestions for reforms of the PRA clearance process. Respondents generally suggested
ideas that were very much in the weeds of the information collection approval process.
Most broadly, it was clear that agencies had a thirst for more training from OIRA on PRA
processes generally and on the expedited processes. Agency confusion on some of the
issues described above also reinforced the need for more training. OIRA acknowledged
that although it provided significant training around the time it released the memos
described above (particularly around the fast-track process), more training would help
agencies. Unfortunately, because OIRA is also tasked with other significant
responsibilities (e.g., regulatory review, information quality, and oversight of statistical
policy), its resources (particularly time) for training are limited.
Of the more detailed issues raised by interview subjects, two appear to be
amenable to possible fixes. With each submission of a proposed information collection
to OIRA for review, agencies must fill out a supporting statement explaining the need for
the collection and the burden it imposes. The supporting statement consists of the
answers to eighteen questions.44 For collections with a statistical component, there is a
second part to the supporting statement consisting of five additional questions.
Developing the supporting statement is a significant component of the time it takes
agencies to prepare information collections for review (especially new collections).
The supporting statement allows OIRA to evaluate the collections against the
statutory criteria in the PRA. These include the practical utility of the collection, the
burden it imposes, privacy implications, and how agencies will manage and dispose of
the information they collect. That said, it has been many years since the supportingstatement requirement has been examined or changed, and both OIRA and agency
personnel were open to the possibility improving and/or streamlining it. I discuss this
possibility further in the recommendations section below.
Agency personnel also expressed dissatisfaction with ROCIS, the internal
computer system used to submit information collections to OIRA. They were less
specific about their concerns, but some subjects did mention dissatisfaction with the
user interface, particularly with the manner in which it requires entry of burden hours

44 See note 12, supra.

22

and costs. One respondent expressed a desire for a “department-level ROCIS” so that
agencies within the department could submit collections to the department and the
department could review them online before passing them on to OIRA.45

Recommendations
Recommendation 1: Training
OMB has taken many steps over the past eight years to facilitate the clearance
of information collections under the PRA. They have used their discretion under the
statute to carve out new, expedited approval processes in areas such as measuring
customer satisfaction, while continuing to uphold the purpose of the Act. Our data
collection and interviews reveal that agencies have adopted some of these new
processes with enthusiasm. The fast-track process in particular was embraced by a wide
swath of agencies shortly after its introduction.
The experience with the fast-track process is instructive. Upon issuance of the
Sunstein memo announcing the availability of the new technique for PRA approval, 52
umbrella fast-track collections were approved by OIRA within a year. When the memo
was issued, OIRA did a series of training exercises for agencies on how to use the fasttrack process. In the years since 2011, the use of new fast-tracks has dwindled. This is
in part because the most likely candidates for fast-track approval were the first ones
submitted by agencies. But fast-track processes have likely also faded in the
consciousness of agencies, and, with the turnover of agency personnel, some confusion
has likely set in about their applicability.
The desire for training from OIRA was one of the most consistent themes I
heard across my agency interviews, and additional training from OIRA would likely
revive agencies’ enthusiasm for fast-track and the other expedited approval

45 ROCIS is the system whereby cabinet departments and independent agencies submit their
information collections to OIRA. The request is for a similar (or attached system) where sub agencies could
submit their collections to the department (which reviews them before sending them to OIRA).

23

mechanisms. Such training should focus not only on the techniques described in this
report (fast-tracks, generics, common forms, etc.) but also on the PRA generally.
Given its numerous responsibilities, OIRA is spread very thin.46 For additional
PRA training to be feasible, OIRA would require additional resources.
Recommendation 1: OIRA should increase the training opportunities for agencies on
the Paperwork Reduction Act. The topics of such sessions could vary to include basic
administration of the PRA, expedited clearance process, and other new and
emerging topics in information collection. The method of delivery of training could
also vary and could include in-person training, new training materials, and “training
the trainers” at agencies. Congress should dedicate funding to OIRA for this purpose.

Recommendation 2: Common forms
OIRA has emphasized the use of “common forms” to expedite approval of
collections, but agencies have not used them as often as fast-tracks and generics.
Interview subjects cited “fiefdoms” throughout the government as an explanation for
why agencies were not willing to cooperate in adopting forms initially created by other
agencies. Even where common forms have been adopted (as in the case of grantmaking), studies have shown that agencies use the common form but then require
additional information to suit their needs.47
There is a great deal of potential for the use of common forms. Few things
irritate respondents to information requests more than having to provide the same
information over and over again to different government agencies. Other countries
have experimented with the use of common forms or collection of common data
elements which would reduce respondent burden.48 To facilitate further adoption of
common forms, OIRA could produce a list of common form candidates. If agencies were

46 Graham, John, and Broughel, James. "Stealth Regulation: Addressing Agency Evasion of OIRA
and the Administrative Procedure Act." Harvard Journal of Law & Pub. Pol’y: Federalist Ed., vol. 1, no. 1,
2014.
47 See note 42, supra.
48 See for example the “Smart Forms” project in Australia, https://www.business.gov.au/ForGovernment/smart-forms (last viewed January 17, 2018).

24

not willing to adopt common forms, then legislation may be necessary to force them to
do so.
Recommendation 2: Agencies should develop a list, with guidance from OIRA, of
candidates for common forms. This list should be publicized in the Annual
Information Collection Budget which is submitted to Congress.

Recommendation 3: Supporting statements
The requirements for the supporting statement that accompanies agency
submissions to OIRA has not changed in decades. As things currently stand, neither the
agencies nor OIRA is satisfied with the supporting statements. From the agency’s
perspective, there is confusion about the process for calculating burden hours and costs,
and frustration at the time needed to produce a supporting statement. Filling out parts
of the form is a pro forma exercise to which agency staff give little thought, and filling
out other parts is perceived as a needlessly time-consuming exercise. From OIRA’s
perspective, one desk officer said the following,
People assume we only care about burden so
they orient their discussion around that. There is not
enough detail on the more substantive things we are
interested in. The agencies miss the practical utility part
of the conversation . . . there is a perverse incentive, the
agencies think we don’t want to see an increase in
burden so they hide things. Sometimes an increase is
justified; it makes response rates higher or improves the
quality of the information. It is hard to pull it out of
them because they think we’ll be mad at the burden
increase.
In the language of the Paperwork Reduction Act, refining the supporting statement has
the potential to reduce the burden on agencies while increasing the practical utility of
submissions for OIRA.
The same may be true of the computer system, ROCIS, used by agencies to
submit information collections to OIRA. If agencies are confused by ROCIS or are

25

providing incorrect information to OIRA because of the interface, then improvements to
ROCIS would both reduce agency burden and make agencies’ submissions more useful
to OIRA.
Recommendation 3: Agencies should convene an interagency working group (CAPRA
would be a logical home for this) to develop recommendations for revising the
supporting statement requirements on information collection submissions and to
examine whether changes are needed to ROCIS. OIRA should be represented in the
working group.

Recommendation 4: Social media
When we examined agency use of social media, we found that agencies were
very limited in their use of these means to gain public feedback. The memo from OMB
had been intended to reassure agencies that they do not need clearance for general
solicitations of public comment or feedback on social media.49 It is unclear whether the
rarity of agency information collections on Facebook and Twitter stems from agencies’
fears of the PRA or from a simple lack of desire to engage the public on those fora.
Additionally, in my interview with OIRA, staff expressed surprise at the lack of
generic clearances from agencies on usability testing for their web applications. As with
the use of social media, there is uncertainty about the cause: Are agencies engaging in
usability testing without PRA approval? Or are they avoiding such testing, which could
improve their websites, because of continued uncertainty about PRA applicability?
Agencies are using social media: our non-scientific examination of agency
Facebook pages and Twitter feeds revealed frequent posting. But the vast majority of
the posts publicized agency events, rather than seeking public input on issues facing the
agency. This is unfortunate, because social media could be used to increase public
interest in filing comments on agency rulemakings or information collections, and other
agency activities from people who would never think of visiting the webpage of the

49 See note 16, supra.

26

Federal Register or regulations.gov. According to the Sunstein memo, such use would
not implicate the PRA.
Recommendation 4: Agencies should re-examine their use of social media and
usability testing.
A. Agencies should make greater use of social media platforms for general
solicitations of information from the public on agency policies including but not
limited to proposed regulations and information collections.
B. Agencies should make greater use of generic clearances for usability testing of
websites and other applications.

Recommendation 5: Use of Generic Clearances and
Consolidation of Federal Register notices for unchanged
collections
As noted above, generic clearances and fast-track processes have been very
successful initiatives. This begs the question of whether they could be expanded to
other areas. I discussed a number of ideas with my interview subjects, and agency
respondents showed enthusiasm for the possibility of using a generic clearance for
extensions of approval of information collections without changes (i.e., for the reapproval, required every three years, of an information collection that has not been
changed since its last submission to OIRA). Doing so would save time at agencies and at
OIRA on the clearances that typically raise the fewest substantive issues.50
Such a process would need to be carefully designed to ensure compliance with
the PRA. One possibility would be a process with the following steps:
 An agency creates a generic clearance for all of its collections
which expire in the next three years and for which it expects no
changes in the format or the burden estimate.

50 In my 2012 report to ACUS, I found that approximately 50% of submissions to OIRA were
“extensions without change,” and that “[o]ver 90% of the active collections most recently submitted as
‘extensions without changes’ were approved without any [modifications] by OIRA.” See note 1, supra.

27

 The agency then follows the generic clearance process including
two Federal Register notices which clearly list which collections
are being covered by the umbrella clearance.
 If OMB approves the clearance, when an individual collection
listed on the clearance is scheduled to expire, the agency
submits it to OMB and affirms that there are no changes to the
collection. OMB then has ten days to approve the individual
collection.
 If an agency does decide to make a non-trivial change to the
collection, then they must go through the normal PRA process.
Such an approach is not without risk. If a faster generic clearance process was
available for existing collections without change, it might incentivize agencies to shy
away from making necessary changes to collections. (There would, however, still exist
the abbreviated OIRA review applicable to all generic clearances.)
One interview subject suggested a solution that would be a partial move in this
direction: Agencies could consolidate their first Federal Register notices for renewals of
collections without changes. The agency would choose a time period (e.g., six months
or a year) and review all of its collections that were coming up for renewal. It could
then place a single notice in the Federal Register to inform the public that those
collections were available for public comment. (As such collections rarely result in public
comment, little benefit would be lost from the decreased visibility of the individual
renewal requests.)51
Such an approach would not save as much time or as many resources as the
solution outlined above. The “partial” approach would also require foresight and
planning at agency PRA offices. I suggest that both techniques be piloted at selected
agencies in an effort to reduce the time spent on collections whose reviews, even
considered cumulatively, provide a relatively small benefit to the public.

51 During ACUS committee review of this report, OIRA and agency representatives agreed that
agencies already have the authority to take this approach.

28

Recommendation 5: OIRA should clarify that agencies may consolidate the first
Federal Register notice for extensions of approval of information collections without
changes. OIRA should also choose one or two agencies to experiment with a generic
clearance for such collections and work with that agency to implement a generic
clearance.

Recommendation 6: Survey of businesses and other
institutions
Finally, the United States is not the only country that has grappled with the
problem of government red tape in the form of information collection burdening its
public. As noted above, some countries have experimented with common forms to
reduce burdens on businesses.52 The United Kingdom53 and Belgium54 each survey
businesses to better understand which paperwork burdens are particularly challenging
for them. Denmark’s “burden hunters” project engages businesses and regulatory
agencies in an effort to streamline paperwork requirements.55
There is evidence that businesses and individuals perceive paperwork
requirements as the most burdensome aspect of government regulation (even if other
regulatory requirements actually cost more).56 The PRA was passed in part because of
this phenomenon. But not all paperwork requirements are created equal in terms of
their burden or their practical utility. Additionally, there has been very little effort to
understand how businesses cope with the cumulative impact of paperwork
requirements coming from different agencies (and from different levels of government).
In order to better understand these issues, the federal government should, yes,
collect information from the communities affected by paperwork burden. Such an

52 See note 48, supra.
53 See https://www.nao.org.uk/report/business-perceptions-survey-2014/ (last viewed January

18, 2018).
54 See http://www.plan.be/databases/data-29-en-the+administrative+burden+in+belgium (last
viewed January 18, 2018).
55 See https://danishbusinessauthority.dk/burden-hunter-hunting-administrative-burdens-andred-tape (last viewed January 24, 2018).
56 OECD. Cutting Red Tape: National Strategies for Administrative Simplification, avail. by link
from http://www.oecd.org/gov/regulatory-policy/cutting-red-tape-why-is-administrative-simplification-socomplicated.htm (last visited Jan. 29, 2018). OECD Publishing, 2006.

29

effort would first focus on businesses but could also be adapted for schools, hospitals,
and other levels of government that are similarly burdened. Such a survey would better
help OIRA and agencies fulfill the core mission of the PRA.
Recommendation 6: OIRA should work with an agency (perhaps the Department of
Commerce or the Small Business Administration) to develop a survey of businesses
regarding the paperwork burden imposed by that agency, as well as the cumulative
burden imposed by multiple agencies. Such a survey, once refined and adapted,
could later be used by other departments to examine the paperwork burdens on
schools (by the Department of Education), hospitals (by the Department of Health
and Human Services) and other individuals and entities. A preliminary step in this
direction could be to add NAICS57 codes to individual collections to get a sense of
which sectors are subject to the greatest volume of information collections.

Conclusion
There was one set of recommendations made by interview subjects that I did
not make a formal part of this report. A number of the statutory constraints of the
Paperwork Reduction Act have created a process whereby too much time is spent on by
federal agencies on functions that do not reduce public burden or increase the practical
utility of information provided to the government. In particular, interview subjects cited
the requirements that approvals of information collections occur every three years, and
the two required comment periods as being particular sources of frustration and “busywork.”
Recommendations to modify these statutory requirements were part of my
2012 report to ACUS. Both recommendations generated considerable controversy
during the review of my report. Congress has not revisited the PRA in several decades
and hence a legislative debate on the wisdom of these provisions has not occurred.
Changes to the statute are outside the scope of ACUS’s charge on this report so I am not

57 See https://www.census.gov/eos/www/naics/ (last viewed March 8, 2018).

30

repeating those recommendations here. I would be remiss, however, if I did not repeat
the need for reconsideration of these provisions by Congress.
As this report indicates, OIRA has done a very good job of devising methods for
working within the constraints of the PRA to ensure that there are ways for expedited
approval of certain collections with minimal burden and little policy impact. Most
prominent among these collections are agency attempts to measure customer
satisfaction and thereby assess agency effectiveness at achieving their missions. The
fast-track process in particular has been adopted across the government and can be
classified as a success.
The recommendations in this report will hopefully build upon that success.
Recommendations 1 through 3 require agencies and OIRA to work together. However,
they are relatively modest and could be accomplished with only slight increases in
resources for OIRA. Recommendation 4 requires agency action, but it too is a low-cost
action, requiring only a reorientation of agencies’ efforts to engage the public via social
media. Recommendations 5 and 6 are broader initiatives and require the executive
branch to think more “outside the box” about using the PRA for its intended purposes.
And those intended purposes are important. As concern rises about cumulative
burdens imposed by the government,58 the Paperwork Reduction Act, passed in 1979,
seems prescient in its focus. However, in the attempt by its authors to address
paperwork burden, a process was created that can hamstring the ability of the executive
branch to do just that. The recommendations here are intended to encourage the
executive branch to solicit the types of information it needs to perform its functions
while also ensuring that careful oversight can be exercised in the service of relieving
burdens on the public.

58 Mandel, Michael, and Carew, Diana G. "Regulatory Improvement Commission: A PoliticallyViable Approach to US Regulatory Reform." Progressive Policy Institute, May 2013.

31

